  Case: 4:21-cv-00431-MTS Doc. #: 6 Filed: 06/24/21 Page: 1 of 1 PageID #: 26




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MISSOURI
                               EASTERN DIVISION

JOAN RABUSHKA,                               )
                                             )
           Plaintiff,                        )
                                             )
     vs.                                     )       Case No. 4:21-cv-00431-MTS
                                             )
ASSOCIATION OF SOCIAL WORK                   )
BOARDS,                                      )
                                             )
           Defendant.                        )

                                 ORDER OF DISMISSAL

      IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that this action is

DISMISSED with prejudice.

      Dated this 24th day of June, 2021.



                                           MATTHEW T. SCHELP
                                           UNITED STATES DISTRICT JUDGE
